Citation Nr: 1722839	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  08-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating for degenerative joint disease (DJD) at L1/L2 with annular tear at L5/S1 in excess of 10 percent from March 22, 2006 to September 26, 2008; in excess of 20 percent from September 27, 2008 to December 20, 2011; and in excess of 40 percent thereafter.

2.  Entitlement to a compensable initial disability rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to December 2004, including combat service, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for DJD at L1/L2 with annular tear at L5/S1, bilateral hearing loss, and hepatitis C and assigned a noncompensable disability rating for each, effective March 22, 2006.

In a May 2009 rating decision, the RO increased the disability rating for the lumbosacral spine disability from noncompensable to 20 percent, effective September 27, 2008.  In an October 2012 rating decision, the RO assigned a 10 percent rating for the lumbosacral spine disability effective March 22, 2006, continuing until the 20 percent rating effective September 27, 2008, and then increasing the rating to 40 percent from December 21, 2011.  In the same October 2012 rating decision, the RO granted service connection for left lower extremity radiculopathy and assigned an initial 10 percent disability rating effective December 21, 2011.  The rating assigned that left lower extremity radiculopathy has not been appealed.

The Veteran was scheduled for a Board hearing in November 2009 but did not appear.

The Board remanded the matter in November 2011, August 2014, November 2015, and most recently in September 2016.  The claim has since been returned to the Board for further appellate action.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDINGS OF FACT 

1.  From March 22, 2006 to September 26, 2008, at no time was the Veteran's forward flexion of the thoracolumbar spine limited to 30 degrees even considering pain and other pertinent factors; the Veteran did not have incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; the Veteran did not have radiculopathy/sciatic nerve impairment of the right and left lower extremities, respectively.

2.  From September 27, 2008 to December 20, 2011, at no time was the Veteran's forward flexion of the thoracolumbar spine limited to 15 degrees even considering pain and other pertinent factors; the Veteran did not have incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; the Veteran did not have radiculopathy/sciatic nerve impairment of the right and left lower extremities, respectively.

3.  From December 21, 2011, unfavorable ankylosis of the entire thoracolumbar spine is not shown; the Veteran did not have incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

4.  During the entirety of the appeal period, the evidence does not demonstrate that the Veteran's hepatitis C has resulted in intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.


CONCLUSIONS OF LAW

1.  For the period beginning March 22, 2006 to September 26, 2008, the criteria for an initial disability rating for DJD at L1/L2 with annular tear at L5/S1 in excess of 10 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  For the period beginning September 27, 2008 to December 20, 2011, the criteria for a disability rating for DJD at L1/L2 with annular tear at L5/S1 in excess of 20 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

3.  For the period beginning December 21, 2011, the criteria for a disability rating for DJD at L1/L2 with annular tear at L5/S1 in excess of 40 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

4.  The criteria for compensable initial rating for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claims for higher initial ratings for DJD and hepatitis C, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Dingess/Hartman, supra.

The Board also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in October 2008, December 2011, January 2016, and January 2017 for hepatitis C; and in October 2008, December 2011, January 2016, and January 2017 for his back disability.  The Board finds that the VA examinations collectively are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claims.

Claims for Higher Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veterans entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim for Degenerative Joint Disease

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the record reveals that the September 2008, December 2011, January 2016, and January 2017 VA examinations include only active range of motion findings and do not include range of motion findings for passive range of motion.   Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.  Initially, remanding for another examination would not remedy the lack of testing performed at the September 2008, December 2011, January 2016 and January 2017 examinations.  The Board notes that the Veteran has been assigned a 40 percent rating based on forward flexion of the thoracolumbar spine and a higher rating is being denied on the basis that there is no favorable ankylosis of the entire thoracolumbar spine.  Since the Veteran has no ankylosis, there is no need for further Correia considerations since they are based on motion findings.

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.

According to the Formula for Rating Intervertebral Disc Syndrome (IVDS), a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.

In September 2008, the Veteran was afforded a VA examination.  The Veteran reported back pain since 1991 after a ruck march.  The Veteran reported a moderate, dull ache in his back that could last hours and occurred up to 6 days a week.  The Veteran complained of decreased motion, stiffness, weakness, spasms and pain of the lower back.  The Veteran reported right leg radicular pain, but not left leg radicular pain.  The Veteran reported severe flare-ups every 5 to 6 months lasting 3 to 7 days.  The Veteran reported that the factors causing his flare-ups were vacuuming and lumbar spine twisting.  At time of examination, the Veteran was prescribed Flexeril for treatment and his response to treatment was noted as good.  Upon physical examination, the examiner noted the Veteran's posture as normal.  His gait was normal.  The examiner noted lumbar flattening, but no ankylosis.  Pain with motion was noted.  Motor examination indicated normal results.  Sensory examination indicated normal results on the right, but impairment to pain (pinprick) and light touch on the left.  Knee and ankle jerks were absent on the right and left, but plantar reflexes were normal on the left and right.  Range of motion was recorded as flexion to 45 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 25 degrees.  Repetitive testing revealed no additional limitation; however, pain was noted following repetitive motion.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.  There was no diagnosis of radiculopathy at this time.

The Veteran was afforded a VA examination in December 2011.  At this time, the Veteran reported aching, tightness, and discomfort most of the time.  He reported that pain occurs mostly with twisting and turning movements.  The Veteran reported flare-ups occurred several times a year, lasting from 3 days to 10 days.  The Veteran reported that taking Flexeril and applying ice early on reduced the severity of his symptoms.  Upon physical examination, no back spasms or muscle atrophy were noted, but there was guarding of motion and pain with motion.  Motor examination indicated normal results.  Sensory examination revealed normal results on the right and left.  Knee and ankle jerks were absent on the left and right, but plantar reflexes were normal on the left and right.  Range of motion was recorded as flexion to 10 degrees, extension to 15 degrees, left lateral flexion to 10 degrees, right lateral flexion to 10 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 10 degrees.  Repetitive testing revealed no additional limitation.  The examiner noted the presence of left sciatic radiculopathy that was mild in severity.  The examiner noted radiculopathy did not affect the Veteran's right lower extremity.  The examiner diagnosed the Veteran with degenerative joint and disc disease of the lumbar spine.  The examiner noted there had been no incapacitating episodes of back pain during the prior 12 months.  The examiner noted there was no ankylosis of the spine.

The Veteran was afforded a VA examination in January 2016, subsequent to a November 2015 Board remand.  The Veteran reported that his chronic low back pain had progressed gradually.  He reported that he had mild low back discomfort daily but more severe pain about 3-4 days a week on average.  He reported flare-ups with even more severe pain about once a year with extremely severe pain that lasted for about 7-10 days, during which time he stated he was unable to do anything.  He reported that he had low back injections the last time he had a severe flare-up and briefly took Percocet and Voltaren.  At the time, the Veteran reported he was working in security as a consultant.  Upon physical examination, no back spasms or muscle atrophy were noted, but there was guarding of motion and pain with motion.  Motor examination indicated normal results.  Sensory examination revealed normal results on the right and left.  Knee and ankle jerks were normal on the left and right. Range of motion was recorded as flexion to 45 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, right lateral flexion to 15 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  Repetitive testing revealed no additional limitation.  The examiner noted the presence of left sciatic radiculopathy that was mild in severity.  The examiner noted radiculopathy did not affect the Veteran's right lower extremity.  The examiner noted that the Veteran reported that about once a year he had mild shooting pain from the low back down the posterior left thigh to the mid posterior left leg to the calf.  He also stated that he had mild tingling and numbness in the same area.  The examiner diagnosed the Veteran with degenerative joint and disc disease of the lumbar spine.  The examiner noted there had been no incapacitating episodes of back pain during the prior 12 months.  The examiner noted there was no ankylosis of the spine.

Private treatment records from Prime Health and Orthopedic Associates dated from 2004 through 2016 were received in December 2016.  The private treatment records do not reveal medical evidence that would further substantiate the Veteran's claims.

The Veteran was afforded a VA examination in January 2017.  The Veteran reported increased intermittent pain and stiffness which was increased with prolonged standing and walking.  He reported no hospitalizations or surgeries.  The Veteran reported flare-ups daily with pain on prolonged standing and sitting lasting several hours.  Upon physical examination, no back spasms or muscle atrophy were noted, but there was guarding of motion and pain with motion.  Motor examination indicated normal results.  Sensory examination revealed normal results on the right and left.  Knee and ankle jerks were normal on the left and right.  Range of motion was recorded as flexion to 45 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, right lateral flexion to 15 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  Repetitive testing revealed no additional limitation.  The VA examination report indicated some improvement in the Veteran's condition.  The examiner diagnosed the Veteran with degenerative joint and disc disease of the lumbar spine, spondylosis, and radiculopathy affecting the left lower extremity.  The examiner noted there had been no incapacitating episodes of back pain during the prior 12 months.  The examiner noted there was no ankylosis of the spine.

From March 22, 2011 to September 26, 2008, a rating in excess of 10 percent for degenerative joint disease (DJD) at L1/L2 with annular tear at L5/S1 is not warranted because at no time prior to September 27, 2008, was the Veteran's forward flexion of the thoracolumbar spine limited to 30 degrees even considering pain and other pertinent factors; the Veteran did not have incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; the Veteran did not have radiculopathy/sciatic nerve impairment of the right and left lower extremities, respectively.

From September 27, 2008 to December 20, 2011, a rating in excess of 20 percent for degenerative joint disease (DJD) at L1/L2 with annular tear at L5/S1 is not warranted because at no time was the Veteran's forward flexion of the thoracolumbar spine limited to 15 degrees even considering pain and other pertinent factors; the Veteran did not have incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; the Veteran did not have radiculopathy/sciatic nerve impairment of the right and left lower extremities, respectively.

From December 21, 2011, a rating in excess of 40 percent for degenerative joint disease (DJD) at L1/L2 with annular tear at L5/S1 is not warranted because unfavorable ankylosis of the entire thoracolumbar spine was not shown; the Veteran did not have incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  However, the Veteran did have mild lumbar radiculopathy/sciatic nerve impairment of the left lower extremity for which service connection has been established.  The Board finds that the record does not reflect any other related neurological findings that would warrant separate ratings during the appeal period.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against an increased rating for the periods of March 22, 2011 to September 26, 2008 (in excess of 10 percent), September 27, 2008 to December 21, 2011 (in excess of 20 percent), and December 21, 2011 thereafter (in excess of 40 percent).

Increased Rating Claim for Hepatitis C

The Veteran's hepatitis C is currently evaluated as noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 7354.

Under this provision, a noncompensable rating is warranted for asymptomatic hepatitis.

A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating is warranted for daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Note (2) to the rating criteria defines an "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The Veteran contends that the evidence of record supports a higher rating for hepatitis C based on his private treatment records.  In his May 2008 VA Form 9, he stated that he had been unable to schedule VA appointments after several attempts and that he was in the process of having private doctors evaluate his medical conditions in support of his pending appeal.

A September 2008 VA examination report reflected hepatitis C, in remission, and treated.  The Veteran reported no incapacitating episodes during the last twelve months and no current symptoms.  The Veteran did not report weakness, malaise, anorexia, abdominal distension, abdominal pain, jaundice, or other symptoms.  Further, at time of examination, the Veteran did not report lost time from work due to his hepatitis C.

Subsequent to a November 2011 Board remand, the Veteran underwent a VA examination in December 2011 to determine the nature, extent, frequency and severity of his service-connected hepatitis C.  The examination report reflected a diagnosis of hepatitis C.  The examiner noted that the Veteran was diagnosed with hepatitis C during his retirement physical examination.  At that time, the Veteran was referred for hepatology treatments and a liver biopsy.  The examiner noted that the Veteran received Interferon/Ribavirin therapy.  The examiner further noted that on follow up evaluations the Veteran was told his condition was "cleared" and no further gastroenterology management was indicated.  At the time of examination, the Veteran did not have signs or symptoms attributable to chronic or infectious liver diseases.  The Veteran reported no incapacitating episodes during the last twelve months and no current symptoms.  At the time of the examination, the examiner noted that the Veteran's liver condition did not impact his ability to work.

In January 2016, the Veteran was afforded a VA examination.  The examination report reflected a diagnosis of hepatitis C that was asymptomatic and stable.

Private treatment records from Prime Health were received in December 2016.  The Veteran was seen by Drs. Pabalan and Pestana.  Private treatment records indicated a diagnosis of hepatitis C with Interferon/Ribavirin therapy in 2004.  Private treatment records further indicate hepatitis C shown to be eradicated and in complete remission.

The Veteran underwent a VA examination in January 2017.  The examination report reflected a diagnosis of hepatitis C that was asymptomatic and stable.  The Veteran reported no incapacitating episodes during the last twelve months and no symptoms.  At time of examination, the examiner noted that the Veteran's liver condition did not impact his ability to work.

Based on a careful review of all of the medical and lay evidence, the Board finds that throughout the appeal period, the Veteran's hepatitis C does not warrant a compensable initial rating under Diagnostic Code 7354.  In other words, the Veterans hepatitis C has been asymptomatic and does not approximate the level of disability reflected in the criteria for a 10 percent rating.

The VA examination reports consistently assessed the Veteran with stable hepatitis C, but indicated no other related symptoms.  Additionally, the private treatment records from Drs. Pabalan and Pestana indicated hepatitis C in complete remission.  Moreover, the September 2008, December 2011, January 2016, and January 2017 VA examiners all found that the Veteran had no current signs or symptoms attributable to hepatitis C, did not require continuous medication, and did not have incapacitating episodes.

Accordingly, an initial compensable rating for the Veteran's service-connected hepatitis C is not warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson, 12 Vet. App. at 126.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected DJD and hepatitis C disabilities, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Lastly, the Board considered whether an inferred request for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not alleged, and the evidence does not raise the issue that he may be unemployable on account of his service-connected DJD and hepatitis C disabilities on appeal here.  A TDIU request as concerning those service-connected disabilities has not been inferred.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  See, too, Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (requiring cogent evidence of unemployability).













							(Continued on the next page)

ORDER

Entitlement to an initial disability rating for degenerative joint disease at L1/L2 with annular tear at L5/S1 in excess of 10 percent from March 22, 2006 to September 26, 2008; in excess of 20 percent from September 27, 2008 to December 20, 2011; and in excess of 40 percent thereafter is denied.

Entitlement to an initial  compensable disability rating for hepatitis C is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


